Citation Nr: 1414392	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

Whether there was clear and unmistakable error (CUE) in June 1946, December 1958, and January 1972 rating decisions that denied service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the RO.  

In January 2013, the Board referred claims of CUE in 1946, 1958, and 1972 rating decisions to the attention of the RO.  

In September 2013, the Board remanded these issues for further consideration.  

The Board notes that prior adjudicative actions reference a February 1946 rating decision.  On review, the Veteran was discharged from service in February 1946 and filed his initial claim at that time.  

The Board is unable to locate a February 1946 rating decision and it appears the initial rating was dated in June 1946.  The Board has restated the issue to reflect this.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran did not timely appeal from the June 1946, December 1958 or January 1972 rating decisions.

2.  The June 1946, December 1958, and January 1972 rating decisions denying service connection for bilateral hearing loss did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSIONS OF LAW

1.  The June 1946, December 1958, and January 1972 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The June 1946, December 1958, and January 1972 rating decisions do not contain CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

On review, this case is rather involved and the Board finds it necessary to set forth a brief procedural history.  

Service connection for hearing loss was denied in rating decisions dated in June 1946 and December 1958.  In January 1972, the RO again denied the Veteran's petition to reopen the claim by finding new and material evidence had not been submitted.  

In June 2002, the RO reopened the claim, but continued the previous denial of service connection for bilateral hearing loss.  The Veteran appealed this decision and in April 2007, the Board reopened the claim, but denied it on the merits.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2009 Memorandum Decision, the Court reversed the Board's April 2007 decision and remanded the matter for determination of the appropriate disability rating and effective date.  

In November 2009, the Board granted service connection for bilateral hearing loss.  In December 2009, the RO implemented this decision, assigning an effective date of April 30, 2001.

In June 2010, the RO issued a Statement of the Case addressing entitlement to an effective date prior to April 30, 2001 for the grant of service connection for hearing loss.  The Veteran filed a VA Form 9 and in January 2013, the Board remanded this issue for further development.  At that time, the Board also referred the issue of whether CUE had been committed in 1946, 1958, and 1972 rating decisions.  

In September 2013, the Board determined that the Veteran's statement was not a Notice of Disagreement with the effective date, but rather involved assertions of CUE in the prior final rating decisions.  The earlier effective date issue was thus dismissed as a freestanding claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The CUE issues then were remanded for consideration of newly received service personnel records.  

The Board acknowledges that there are regulations specifically addressing the receipt of additional service department records following final decisions.  If VA receives or associated with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2013).  

Further, an award made based all or in part on the identified records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).   

In this case, service connection for bilateral hearing loss was established by a Board decision dated in 2009 and implemented by the RO in December 2009.  Service personnel records received in 2013 had no bearing on that decision.  

As discussed, a CUE claim is based on the law and facts at the time of the rating decision in question.  

To the extent any additional service records were received following the decisions in question, they are not for consideration as concerns the current appeal.


Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the VCAA, VA has a duty to notify and to assist claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The Court, however, has held that VCAA is not applicable to CUE claims.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).


Laws and Regulations

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In order for CUE to exist, the Court has stated:

(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that there are two requirements to establish a clear and unmistakable error: (1) the alleged error must have been outcome determinative; and (2) the error must have been based upon the evidence of record at the time of the original decision. Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by Simmons v. Principi, 17 Vet. App. 104 (2003) (only to the extent that it is more appropriate to dismiss rather than deny CUE claims that fail pleading specifications), the Court stated that a clear and unmistakable error is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id. at 43.  

To reasonably raise the question of CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Id. at 44.  

Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id.

The Court has also stated that an incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous, and that a breach of the duty to assist cannot constitute CUE because such a breach creates only an incomplete rather than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  

Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In addressing whether there was CUE in the referenced rating decisions, the Board notes that it is well established that silence in a final RO decision made prior to February 1990 cannot be taken as showing a failure to consider evidence of record. Eddy v. Brown, 9 Vet. App. 52, 58 (1996).  

Prior to February 1, 1990, when 38 U.S.C. § 5104(b) was enacted to require VA to specify in rating decisions the evidence considered and the reasons for the disposition, rating decisions routinely lacked such specificity as to the evidence considered or the regulations applied.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996).
 
The law pertaining to service connection at the time of the February 1946, December 1958, and January 1972 rating decisions essentially mirrors current law.  That is, in order for service connection to be granted, there must exist a disability which was incurred in or aggravated by military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).


Analysis

In August 2010 correspondence, the Veteran asserted that VA repeatedly ignored his request to locate pertinent military records and made serious errors in evaluating the evidence provided.  He argued that if VA did not make these errors, his hearing loss claim would have been approved shortly after separation in 1946.  

The Veteran further asserted that VA should have undertaken more comprehensive hearing test in connection with his original claim, that VA was seriously deficient in pursuing his service records, and that there were letters from various physicians relating his hearing loss to service.  

The Veteran argued that, denying his claim, with all of this pertinent and convincing evidence, was a serious error in judgment.  


	June 1946 rating decision

In June 1946, the RO denied service connection for hearing loss based on a finding that loss of hearing was not found on his discharge examination.  "Normal acuity" was noted.

The Veteran did not appeal this decision within one year following the June 1946 notice letter and it is final.  

The evidence of record at the time of the June 1946 rating decision included the Veteran's service treatment records and his application for compensation.  

In his February 1946 claim, the Veteran reported that he fell from a truck in December 1944 and struck his head.  He reported a complete loss of hearing for 6 months after the accident and that his hearing was still impaired.  

The service treatment records showed that, on examination for discharge in February 1946, the Veteran's hearing was noted to be 15/15 on whispered voice testing.  Binaural was 15/15.  No diseases or defects of the ears were noted.  

The evidence of record at the time of the June 1946 rating decision showed normal hearing acuity.  Without a current disability, service connection was not warranted.  

To the extent the Veteran asserts that VA erred by not searching for additional records or requesting an audiology examination, a breach of any duty to assist does not constitute CUE.  See Caffrey.

The Veteran has not identified any error of law or fact, which had it not been made, would have manifestly changed the outcome of the case.  The alleged errors do not constitute CUE and revision of the June 1946 rating decision is not warranted.


	December 1958 rating decision

In December 1958, the RO reopened the claim and denied service connection for loss of hearing.  This decision was based on findings that there was no evidence of defective hearing in service, hearing acuity was normal on examination at discharge, and the July 1958 buddy statement was insufficient to show that defective hearing was incurred during service.  

The Veteran did not appeal this decision within one year following the January 1959 notice letter and it is final. 

The relevant evidence of record at the time of the December 1958 rating decision included the Veteran's service treatment records as well as the Veteran's August 1957 claim and a December 1958 statement from J.W.  

In August 1957, the Veteran claimed service connection for a foot fungus and an ear condition.  He reported that they began "in service."  He reported treatment for the ear condition in 1944.  

The buddy statement from J.W. indicates that he and the Veteran were coming back from a swimming party and the truck they were riding in hit a bump.  The Veteran reportedly flew out, landed on his head and was out cold.  The Veteran was taken by ambulance to the hospital where he was kept overnight.  J.W. asserted that "[a]s a result of the head injury he could have had his hearing hurt for he did have to report to the dispensary ever (sic) morning for an ear fungus after the accident."  

The evidence of record at the time of the December 1958 rating decision did not show a bilateral hearing loss disability related to military service or manifested to a compensable degree within one year following discharge.  

While the lay statement suggests the Veteran suffered some sort of head injury during service, it does not establish the presence of current hearing loss disability related to same.

To the extent the Veteran asserts that VA erred by not searching for additional records or requesting an audiology examination, a breach of any duty to assist does not constitute CUE.  See Caffrey. 

Additionally, to the extent that the Veteran disagrees with the probative value assigned to the lay statement, this amounts to no more than disagreement with how the evidence was weighed and also does not establish CUE.  See Fugo.

The Veteran has not identified any error of law or fact, which had it not been made, would have manifestly changed the outcome of the case.  The alleged errors do not constitute CUE and revision of the December 1958 rating decision is not warranted.


	January 1972 rating decision

In January 1972, the RO confirmed and continued the previous denial of service connection for defective hearing finding that the cited evidence referred to treatment and examination of post-service origin and could not be considered new and material to substantiate the claim for the condition at issue.  

The Veteran did not appeal this decision within one year following the January 1972 notice letter and it is final.   

In addition to the evidence discussed hereinabove, the record at the time of the January 1972 rating decision also included congressional correspondence, RO correspondence and development, and various private medical statements.  

In June 1971, the Veteran's congressman indicated that he was informed that the Veteran was stationed in the Pacific during World War II and received injuries which he claimed left him partially deaf.  

In June 1971, in response to a request from the RO, the National Personnel Records Center (NPRC) indicated that no additional treatment records were found pertaining to the Veteran.  

In July 1971, the RO notified the Veteran that, to reopen his claim, new and material evidence must be submitted showing manifestations of his current disability during service. 

A September 1971 statement from a private physician, Dr. P. L., indicated that the Veteran first visited his office in April 1962 "presenting a complaint of '[c]an't hear too well out of [his] left ear.  For twenty years [his] hearing was perfect, however, when [he] went into the service in 1942 while at the movies, [he] noticed that [he] didn't hear out of [his] left ear.'"  Examination was conducted at that time and in June 1962.  Diagnosis was that of mixed neuro-sensory hearing loss, essentially conductive in nature, with left ear worse than right.  

A November 1971 statement from Dr. V. G. indicated that the Veteran had been under his care for 20 or more years and that his hearing had been impaired as long as he knew him.  The Veteran gave a history of a head injury following a fall from a truck while in the service.  In March 1969, the Veteran was referred to another physician who made a diagnosis of otosclerosis.  

A November 1971 statement from Dr. M. K. indicated that the Veteran was first examined by him in March 1969 and this examination revealed otosclerosis - conduction deafness.  In September 1969, the Veteran underwent a right stapedectomy with insertion of a Teflon-wire piston.  The last examination was in September 1970 when an audiogram revealed that he was hearing at 25 decibels.  

A September 1971 statement from Dr. D. G. indicated that he had known the Veteran since 1954 and tried to advise him that he had a service-connected hearing loss since 1942 when he suddently lost his hearing in the left ear and was not seen by a physician, but was seen by a corpsman.  

Dr. D. G. stated that, if a military physician had seen the Veteran, then his findings at the time would have been recorded and the Veteran would have been treated but this was not done.  The physician stated "[t]his [was] definitely service connected."  He further noted that he sent him to Dr. P. L. in 1962 who found a mixed-neuro sensory loss.

In the December 2013 informal hearing presentation, the representative argued that the RO erred in failing to reopen the claim.  Even assuming that the failure to reopen was in error, it was not outcome determinative.  That is, even if the claim had been reopened, it was not undebatable that service connection was warranted.  

The Board acknowledges that there was evidence of current hearing loss disability and a medical statement indicating that such was service connected.  However, there was also evidence showing normal hearing acuity at discharge and suggesting that current hearing loss was related to otosclerosis.  

Again, the Veteran's arguments amount to no more than his disagreement with how the evidence was weighed and are not shown to present any error of law or fact, that had it not been made, would have manifestly changed the outcome of this case.  

The alleged errors do not constitute CUE and revision of the January 1972 rating decision is not warranted.

In the December 2013 informal hearing presentation, the representative notes that in its September 2009 decision, the Court indicated it was left with the impression that the previous denial was wrong and that previous attempts to locate service records were seriously deficient.  This decision, however, was not of record at the time of the decisions in question and thus, it is not for consideration.  

Additionally and as previously set forth, any failure to obtain additional service records does not rise to the level of CUE.  

The representative also argues that in continuing to deny the claim, VA has failed to consider the doctrine of reasonable doubt.  The Board notes, however, that the provision regarding the resolution of reasonable doubt are not for application in CUE claims.  


      ORDER

As the June 1946, December 1958, and January 1972 rating decisions that denied service connection for bilateral hearing loss were not clearly and unmistakably erroneous, the appeal to this extent is denied.

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


